 



EXHIBIT 10.2



(HIRSCHLER FLEISCHER LOGO) [a24798x1595904.jpg]

               
David F. Belkowitz • Richmond Office
(804) 771-9546 • dbelkowitz@hf-law.com
 
Federal Reserve Bank Building
            Fredericksburg Office:
701 East Byrd Street
            725 Jackson Street, Suite 200
Richmond, VA 23210
            Fredericksburg, VA 22401-5720
Telephone: 804-771-9500
            Phone: 540-372-3515
Facsimile: 804-644-0957
            Fax: 540-372-3941
 
             
Mailing Address:
            www.hf-law.com
Post Office Box 500
             
Richmond, VA 23218-0500
             



May 5, 2006
VIA FACSIMILE - 972-644-2411
TR Walker Ranch Partners, Ltd.
c/o Thompson Realty Corporation
2505 N. Plano Road, Suite 3000
Richardson, Texas 75082
Attn: W.T. Field.

         
 
  Re:   Contract of Sale Between TR Walker Ranch Partners, Ltd., a Texas limited
partnership, as seller and Triple Net Properties, LLC, a Virginia limited
liability
company, as purchaser

Dear Mr. Field:
     On behalf of our client, Triple Net Properties, LLC, the purchaser under
the captioned contract, I hereby request a one week extension of the Feasibility
Period to May 12, 2006. If this extension is acceptable, please sign below.

            Very truly yours,
      /s/ David F. Belkowitz
      David F. Belkowitz           

AGREED TO:
TR WALKER RANCH PARTNERS, LTD.

                  By:   TRDC Walker Partners, Ltd.,
General Partner
 
                    By:   Thompson Realty Development Corporation,
General Partner
 
               
 
      By:   /s/ W.T. Field    
 
               
 
      Its:   President    
 
               

/bh
cc: Mr. Gus Remppies

 